DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03 May 2022.  These drawings are accepted.
Claim Objections
Claim 11 is objected to because of the following informalities: In line 2, the recitation “are” should be “is”. 
Claim 16 is objected to because of the following informalities: The claim depends from cancelled claim 13.  
Claim 20 is objected to because of the following informalities: In line 1, the recitation “17” should be “19”. 
Claim 21 is objected to because of the following informalities: In line 1, the recitation “wherein receptacle” should be “wherein the receptacle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-11, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol).
With respect to claim 1: Hammond discloses a storage bin comprising: a receptacle (shelf structure 11) for receiving items, wherein the receptacle is accessible within an enclosed space (“kitchens of homes, apartments and the like” @ Col. 2 lines 9-10); 5a mounting support (shell structure 10); at least one flexible link (webs 17 and 18) coupled to the receptacle via at least one pulley (rollers 19 and 20) secured to the mounting support (on shelf or platform 12 of shell structure 10), such that the receptacle and the items are supported by the at least one flexible link; a motor (“a conventional fractional horse power motor” @ Col. 2 lines 33-34); a spool (roller 16) operable by the motor, wherein the spool is caused to move the receptacle downward when the at least one flexible link is unwound from around the spool, and caused to move the receptacle upward when at least one flexible link is wound around 15the spool.
While Hammond states that the shell structure 10 is “employed in kitchens of homes, apartments and the like”, Hammond does not specifically disclose the shell structure 10 meeting “fixedly attached to a location on a structure within the enclosed space, wherein the location is substantially elevated above a floor, such that the receptacle remains within the enclosed space at all times” as claimed.
See Guivol Fig. 1, Figs. 4-6, [0035], and [0087]-[0093]. Guivol discloses a movable storage bin that is analogous to Hammond’s invention. Guivol [0035] states the invention is located above a floor. Guivol [0087] and [0093] teach that the consoles 17 and 18 may be secured to the wall and/or ceiling due to safety and/or strength considerations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Guivol’s console(s) 17 and/or 18 to secure Hammond’s shell structure 10 to the wall and/or ceiling of a kitchen, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use the console(s) 17 and/or 18 for safety and/or strength considerations. The ability to attach the shell structure 10 to one or both of the wall and ceiling using console(s) 17 and/or 18 provides a strong connection to the kitchen disclosed by Hammond, that provides safety in the form of preventing the shelf from unwanted detachment from the wall (e.g., from overloading). 
As modified, Hammond’s shell structure 10 meets “fixedly attached to a location (location where console(s) 17 and/or 18 are attached) on a structure (the wall and/or ceiling) within the enclosed space (kitchen), wherein the location is substantially elevated above a floor (see Guivol’s figures), such that the receptacle remains within the enclosed space at all times (see Guivol’s figures)” as claimed. 
With respect to claim 4: Hammond discloses a double pole double throw switch 25 for controlling the motor, which is connected to a control knob 25c by a cable 25a inside a tube 25b. Hammond Col. 1 lines 32-42 discuss the device being “electrically energized”. Hammond’s invention meets “electronically activated” as claimed.
With respect to claim 5: Hammond’s control knob 25c is interpreted to meet “a remote control” as claimed, in that it controls the motor from a location remote from the motor. 
With respect to claim 8: Guivol [0087] and [0093] teach that the consoles 17 and 18 may be secured to the wall and/or ceiling due to safety and/or strength considerations. In the combination, this makes obvious attachment to a ceiling as claimed. 
With respect to claim 9: Guivol [0087] and [0093] teach that the consoles 17 and 18 may be secured to the wall and/or ceiling due to safety and/or strength considerations. In the combination, this makes obvious attachment to a wall as claimed. 
With respect to claim 10: Guivol [0087] and [0093] teach that the consoles 17 and 18 may be secured to the wall and/or ceiling due to safety and/or strength considerations. In the combination, this makes obvious attachment to a ceiling and a wall as claimed. 
With respect to claim 11: Hammond does not specify the material of the shelf 12. 
Guivol [0111] discloses sheet metal as the material of shell construction/guide 41 of Fig. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use sheet metal to form Hammond’s shelf 12, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would be motivated to select sheet metal because metal may provide desired strength/rigidity to the shelf 12 and/or the sheet form of the material is conducive to forming the generally planar parts of the shelf 12. 
With respect to claim 16: The Applicant’s specification does not provide specific definitions for the claimed “belt” and “strap”. The claim recitations “belt” and “strap” are interpreted in light of the dictionary definitions thereof. “Belt” is defined as “a continuous band of tough flexible material for transmitting motion and power or conveying materials”. “Strap” is defined as “a narrow usually flat strip or thong of a flexible material”. Hammond’s webs 17 and 18 are interpreted to meet one or more of the claimed “belt” and “strap”. 
With respect to claim 22: Hammond’s disclosed kitchen meets “a room” as claimed. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) as applied to claim 1 above, and further in view of CN 107898167 A (Zhang).
With respect to claim 2: Hammond does not disclose the motor of shelf raising and lowering apparatus 13 being a servo motor.  
Zhang discloses a raising and lowering storage structure that uses a servo motor 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Zhang’s servo motor 4 for Hammond’s motor, because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
In that Zhang’s servo motor 4 and Hammond’s motor are functional equivalents to one of ordinary skill in the art, it is obvious to switch one for the other as an obvious variation of Hammond’s invention. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) as applied to claim 1 above, and further in view of US 5,465,529 (Cheung).
With respect to claim 3: Hammond discloses the use of an electromagnet 24 and armature 23 that serve as a brake for the motor, to thereby hold the shelf 12 at the raised and lowered positions. Hammond does not disclose dampeners. 
Cheung discloses the use of snubbers 46 and 46’ to dampen movement of a lowerable holding bin 18 that is driven by a motor 48, to thereby limit its falling speed relative to the support structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect Cheung’s snubbers 46 and 46’ to Hammond’s invention, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to limit the lowering speed of the shelf 12, in the similar or same way as the snubbers 46 and 46’ limiting the lowering speed of Cheung’s bin 18.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) as applied to claim 5 above, and further in view of US 2017/0232607 A1 (Michael).
With respect to claim 6: Hammond does not disclose the use of a mobile application and sensor. 
Michael [0060] discloses the use of a remote fob device or a smart phone app to control the operation of a raising and lowering tool storage unit. One or more remote controllers may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Hammond’s invention to use a smart phone app to control the raising and lowering of the shelf 12, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to increase the potential ways to control the apparatus, thereby increasing user friendliness. 
In such a configuration, the smart phone app meets “a mobile application” as claimed. The smart phone itself meets “a mobile device” as claimed. The electrical control circuit that communications with the smart phone/smart phone app and controls the motor meets “a sensor” as claimed, in that it senses the signals from the smart phone/app to control the motor. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) as applied to claim 5 above, and further in view of US 2006/0066188 A1 (Crawford).
With respect to claim 7: Hammond does not disclose the use of a radio frequency transmitter and receiver. 
Crawford [0032] discloses the use of an actuation switch 116 that communicates with a central processing unit 110 via remote control radio frequency to control the raising and lowering of a set of shelves 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Hammond’s invention to use Crawford’s radio frequency actuation switch 116, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Crawford’s switch 116 does not require the cable 25a and tube 25b used for Hammond’s knob 25c. The switch 116 may be mounted more easily and in more locations because it lacks the cable 25a and tube 25b.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) as applied to claim 1 above, and further in view of US 9,271,571 B2 (DeLorean).
With respect to claim 12: Hammond does not disclose the shelf 12 is refrigerated. 
DeLorean Col. 16 and Figs. 31-33 disclose treating air (heating, cooling, dehumidifying, humidifying, or a combination thereof) air circulated in a lowerable storage unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to refrigerate Hammond’s cabinet using DeLorean’s air-treating components, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Hammond discloses the cabinet is for use in kitchens (Col. 2 lines 7-10). One would be motivated to cool (refrigerate) Hammond’s cabinet/shelf 12 in order to adapt Hammond’s cabinet for use as a lowerable refrigerator. 
Additionally or alternatively, DeLorean Cols. 19-20 teach that the air treating protects the contents of the storage unit from temperature and humidity extremes. One would be motivated to cool (refrigerate) Hammond’s cabinet/shelf 12 in order to protect the contents of the shelf 12 from temperature and humidity extremes. Kitchen tasks such as operating an oven at high temperature or boiling a pot of water may induce temperature and/or humidity extremes, particularly in apartment kitchens that Hammond discloses. The modification precludes damage to the contents of shelf 12 from such extremes. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) as applied to claim 1 above, and further in view of US 7,416,055 B2 (Penn).
With respect to claim 14: Hammond’s shelf 12 comprises an interior, but lacks a top opening as claimed. 
Penn discloses a lowerable storage structure including a base 22 with a vertically oriented wall 24. Penn’s base 22 and wall 24 form an interior with a top opening for receiving items as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hammond’s invention to lower Penn’s base 22 and wall 24 in lieu of the shelf 12, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Penn’s base 22 and wall 24 are functionally equivalent to Hammond’s shelf 12, so it is obvious to substitute one for the other. The modification involves substituting Hammond’s shelf 12 for a different prior art lowerable storage structure, and is therefore obvious. 

Claims 17-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) and US 2006/0066188 A1 (Crawford).
With respect to claim 17: Hammond discloses a storage bin comprising: a receptacle (shelf structure 11) for receiving items, wherein the receptacle is accessible within an enclosed space (“kitchens of homes, apartments and the like” @ Col. 2 lines 9-10); 5a mounting support (shell structure 10); at least one flexible link (webs 17 and 18) coupled to the receptacle via at least one pulley (rollers 19 and 20) secured to the mounting support (on shelf or platform 12 of shell structure 10), such that the receptacle and the items are supported by the at least one flexible link; a motor (“a conventional fractional horse power motor” @ Col. 2 lines 33-34); a spool (roller 16) operable by the motor, wherein the spool is caused to move the receptacle downward when the at least one flexible link is unwound from around the spool, and caused to move the receptacle upward when at least one flexible link is wound around 15the spool.
Hammond Col. 2 states that the shell structure 10 is “employed in kitchens of homes, apartments and the like”. However, Hammond does not specifically disclose the shell structure 10 meeting “fixedly attached to a location on a structure within the enclosed space, wherein the location is substantially elevated above a floor, such that the receptacle remains within the enclosed space at all times” as claimed.
See Guivol Fig. 1, Figs. 4-6, [0035], and [0087]-[0093]. Guivol discloses a movable storage bin that is analogous to Hammond’s invention. Guivol [0035] states the invention is located above a floor. Guivol [0087] and [0093] teach that the consoles 17 and 18 may be secured to the wall and/or ceiling due to safety and/or strength considerations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Guivol’s console(s) 17 and/or 18 to secure Hammond’s shell structure 10 to the wall and/or ceiling of a kitchen, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use the console(s) 17 and/or 18 for safety and/or strength considerations. The ability to attach the shell structure 10 to one or both of the wall and ceiling using console(s) 17 and/or 18 provides a strong connection to the kitchen disclosed by Hammond, that provides safety in the form of preventing the shelf from unwanted detachment from the wall (e.g., from overloading). 
As modified, Hammond’s shell structure 10 meets “fixedly attached to a location (location where console(s) 17 and/or 18 are attached) on a structure (the wall and/or ceiling) within the enclosed space (kitchen), wherein the location is substantially elevated above a floor (see Guivol’s figures), such that the receptacle remains within the enclosed space at all times (see Guivol’s figures)” as claimed. 
Hammond does not disclose the use of a radio frequency transmitter and receiver. 
Crawford [0032] discloses the use of an actuation switch 116 that communicates with a central processing unit 110 via remote control radio frequency to control the raising and lowering of a set of shelves 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Hammond’s invention to use Crawford’s radio frequency actuation switch 116, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Crawford’s switch 116 does not require the cable 25a and tube 25b used for Hammond’s knob 25c. The switch 116 may be mounted more easily and in more locations because it lacks the cable 25a and tube 25b.
With respect to claim 18: The Applicant’s specification does not provide specific definitions for the claimed “belt” and “strap”. The claim recitations “belt” and “strap” are interpreted in light of the dictionary definitions thereof. “Belt” is defined as “a continuous band of tough flexible material for transmitting motion and power or conveying materials”. “Strap” is defined as “a narrow usually flat strip or thong of a flexible material”. Hammond’s webs 17 and 18 are interpreted to meet one or more of the claimed “belt” and “strap”. 
With respect to claim 19: Hammond Col. 2 lines 51-60 and Col. 3 lines 15-65 disclose the use of an electromagnet 24 and armature 23 that function as a brake. Hammond Col. 3 line 29 refers to a combination of components as an “electromagnetic brake”. Hammond’s electromagnetic brake meets “a braking mechanism” as claimed. 
With respect to claim 20: See Hammond Col. 3 lines 15-65. In Hammond’s invention, operating the knob 25c releases the electromagnetic brake. As modified, Crawford’s RF switch 116 replaces Hammond’s knob 25c, tube 25b, and cable 25a. As applied to Hammond’s invention, the switch 116 meets “a remote control” as claimed. 
With respect to claim 23: Hammond’s disclosed kitchen meets “a room” as claimed. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,415,586 (Hammond) in view of US 2017/0303683 A1 (Guivol) and US 2006/0066188 A1 (Crawford) as applied to claim 17 above, and further in view of US 7,416,055 B2 (Penn).
With respect to claim 21: Hammond’s shelf 12 comprises an interior, but lacks a top opening as claimed. 
Penn discloses a lowerable storage structure including a base 22 with a vertically oriented wall 24. Penn’s base 22 and wall 24 form an interior with a top opening for receiving items as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hammond’s invention to lower Penn’s base 22 and wall 24 in lieu of the shelf 12, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Penn’s base 22 and wall 24 are functionally equivalent to Hammond’s shelf 12, so it is obvious to substitute one for the other. The modification involves substituting Hammond’s shelf 12 for a different prior art lowerable storage structure, and is therefore obvious. 
Response to Arguments
The drawing objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 03 May 2022. 
The claim rejections under 35 U.S.C. § 112 made in the previous Office action are withdrawn, as being overcome by the amendment dated 03 May 2022. 
The Applicant’s arguments related to the prior art rejections made in the previous Office action are rendered moot by the new prior art rejections above. The new prior art rejections are necessitated by the amendment dated 03 May 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637